DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 11-13, and 15-17 of U.S. Patent No. 10471189 in view of Boyle (U.S. PG publication 20090264833).
In regard to claim 1,
Patented claim 1 and 2 discloses a medical device for clearing obstructions from a medical tube (see line 1-2 of patented claim 1) comprising: an enclosure defining (i) an interior comprising a sterile field (see line 3 of patented claim 1), (ii) an exterior (see line 4 of patented claim 1), and (iii) an opening for providing access to the interior (see line 4-6 of patented claim 1); a drive mechanism (see line 2 of patented claim 2); and an elongated guide member (see line 13 of patented claim 1); the drive mechanism being configured to (i) advance the elongated guide member out of the enclosure through the opening without compromising the sterile field and (ii) withdraw the elongated guide member into the enclosure through the opening without compromising the sterile field (see line 13-17 of claim 1 and line 1-4 of claim 2).

Boyle teaches a control system (mechanism to automatically actuate the guide wire/clearance member; see paragraph [0065]) configured to automatically control operation of the drive mechanism (figure 7, item 30; see paragraph [0065]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the patented claims to include a control system configured to automatically control operation of the drive mechanism, as taught by Boyle, for the purpose of enabling automatically control and scheduling of the drive mechanism (paragraph [0065] of Boyle).
In regard to claim 2,
Patented claims 1 and 2 as modified by Boyle teaches the medical device of claim 1, the interior comprising a chamber and a discrete conduit in communication with and extending substantially tangentially of said chamber (see line 6-9 of patented claim 1).
In regard to claim 3,
Patented claims 1 and 2 as modified by Boyle teaches the medical device of claim 2, a spool provided within the chamber and being rotatable about an axis (see line 11-12 of patented claim 1).
In regard to claim 4,
Patented claims 1 and 2 as modified by Boyle teaches the medical device of claim 3, the elongated guide member being coupled to the spool such that rotation of the spool accommodates the guide member to wind or unwind about the spool as it is withdrawn or advanced, respectively, into or out from said enclosure through said opening (see line 13-17 of patented claim 1).
In regard to claim 5,

In regard to claim 6,
Patented claims 1 and 2 as modified by Boyle teaches the medical device of claim 5, further comprising a seal member configured to inhibit fluid communication between the interior of the enclosure and the exterior of the enclosure through the drive shaft opening (see line 1-4 of patented claim 3).
In regard to claim 7,
Patented claims 1-3 as modified by Boyle teaches the medical device of claim 6, wherein the seal member comprises an O-ring or a wiper gasket and provides a seal between the drive shaft and the drive shaft opening (see patented claim 4).
In regard to claim 8,
Patented claims 1 and 2 as modified by Boyle teaches the medical device of claim 2, further comprising a medical tube connector that is coupled to the opening of the enclosure and removably coupleable to a medical tube to form a closed passageway for fluid communication between the conduit of the enclosure and the medical tube through the medical tube connector (see patented claim 13).
In regard to claim 9,
Patented claims 1 and 2 as modified by Boyle teaches the medical device of claim 1, further comprising a drainage tube connector that is coupled to the enclosure and removably coupleable to a drainage tube (see patented claim 15).
In regard to claim 10,

In regard to claim 11,
Patented claims 1 and 2 as modified by Boyle teaches the medical device of claim 1, further comprising a clearance member coupled to a distal end of the elongated guide member (see patented claim 17).
In regard to claim 12,
Patented claims 1 and 2 as modified by Boyle teaches the medical device of claim 1, the control system comprising a sensor configured to detect an operating parameter (see patented claim 11).
In regard to claim 13,
Patented claims 1-2 and 11 as modified by Boyle teaches the medical device of claim 12, wherein the operating parameter is a degree of translation of the elongated guide member (see patented claim 11, line 4).
In regard to claim 14,
Patented claims 1-2 and 11 as modified by Boyle teaches the medical device of claim 12, wherein the operating parameter is a length of the medical tube (see patented claim 11, line 6).
In regard to claim 15,
Patented claims 1-2 and 11 as modified by Boyle teaches the medical device of claim 12, wherein the operating parameter is a torque in the drive mechanism (see patented claim 11, line 7).
In regard to claim 16,
Patented claims 1-2 and 11 as modified by Boyle teaches the medical device of claim 12, wherein the operating parameter is a pressure in the medical tube (see patented claim 11, line 8).
In regard to claim 17,

In regard to claim 18,
Patented claims 1-2 and 11 as modified by Boyle teaches the medical device of claim 12, further comprising an alarm configured to activate based on the operating parameter detected by the sensor (see patented claim 12).
In regard to claim 20,
Patented claims 1 and 2 as modified by Boyle teaches the medical device of claim 1, further comprising a seal member configured to inhibit fluid communication between the interior of the enclosure and the exterior of the enclosure (see patented claim 3).
In regard to claim 21,
Patented claims 1 and 2 as modified by Boyle teaches the medical device of claim 5, the drive mechanism further comprising a motor configured to selectively rotate the drive shaft and the spool (see patented claim 8).
In regard to claim 22,
Patented claims 1 and 2 as modified by Boyle teaches the medical device of claim 5.
Patented claims 1 and 2 as modified by Boyle fails to disclose the drive mechanism further comprising a rotatable knob configured to rotate the drive shaft and the spool.
Boyle teaches the drive mechanism further comprising a rotatable knob (figure 7, item 33) configured to rotate the drive shaft (shaft that connects item 33 and 31) and the spool (figure 7, item 31).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the patented claims in view of Boyle to include .
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11 of U.S. Patent No. 10471189 in view of Boyle (U.S. PG publication 20090264833) in view of Mulvihill (U.S. PG publication 20130237930).
In regard to claim 19,
Patented claims 1-2 and 11 as modified by Boyle teaches the medical device of claim 12.
Patented claims 1-2 and 11 as modified by Boyle fails to disclose the control system further configured to automatically control operation of the drive mechanism based on the operating parameter detected by the sensor.
Mulvihill teaches the control system (microprocessor; paragraph [0162]) further configured to automatically control operation of the drive mechanism (motor) based on the operating parameter detected by the sensor (see paragraph [0163]; Examiner notes the sensor enables closed loop motor control which satisfies the limitation of the control system further configured to automatically control operation of the drive mechanism based on the operating parameter detected by the sensor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the patented claims in view of Boyle to include the control system further configured to automatically control operation of the drive mechanism based on the operating parameter detected by the sensor, as taught by Mulvihill, for the purpose of providing closed loop motor control (paragraph [0163] of Mulvihill).
Specification
The abstract of the disclosure is objected to because:
Line 1 recites “a device for clearing obstructions from a medical tube includes”. Examiner suggests replacing “a device for clearing obstructions from a medical tube” with “a device for clearing obstructions from a medical tube, the device includes” to make clearer that the recited elements are part of the device, and not part of the medical tube.
Line 5 recites “rotation of the spool”. Examiner suggests replacing “rotation of the spool” with “the rotation of the spool” as the spool is already recited as rotatable in line 3-4.
Line 5 recites “the guide member”. Examiner suggests replacing “the guide member” with “the elongated guide member” in order to keep terminology consistent.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1, line 1 objected to because of the following informalities:   
Line 1 recites “A medical device for clearing obstructions from a medical tube comprising”. Examiner suggests replacing “A medical device for clearing obstructions from a medical tube comprising” with “A medical device for clearing obstructions from a medical tube, the medical device comprising”.
Claim 2, line 1 objected to because of the following informalities:   
Line 1 recites “The medical device of claim 1, the interior comprising”. Examiner suggests replacing “The medical device of claim 1, the interior comprising” with “The medical device of claim 1, wherein the interior comprises” to put the claim in clearer form.
Claim 3, line 1-2 objected to because of the following informalities:   
Line 1-2 recites “The medical device of claim 2, a spool provided within the chamber and being rotatable about an axis”. Examiner suggests replacing “The medical device of claim 2, a 
Claim 4, line 1, line 2, and line 3 objected to because of the following informalities:   
Line 1 recites “The medical device of claim 3, the elongated member being coupled”. Examiner suggests replacing “The medical device of claim 3, the elongated member being coupled” with “The medical device of claim 3, wherein the elongated member is coupled” to put the claim in clearer form.
Line 2 recites “rotation of the spool”. Examiner suggests replacing “rotation of the spool” with “the rotation of the spool” as the spool is already introduced as rotatable in claim 3, lines 1-2.
Line 2 recites “the guide member”. The guide member is referred to as the elongated guide member in all other instances in claims 1-3, which claim 4 depends on. Examiner suggests amending line 2 of claim 4 to recite “the elongated guide member” in order to keep the claim terminology consistent. 
Line 3 recites “about the spool as it is withdrawn or advanced”. Examiner suggests replacing “about the spool as it is withdrawn or advanced” with “about the spool as the elongated guide member is withdrawn or advanced” to make clear what the term “it” refers to.
Claim 5, line 1, and line 3 objected to because of the following informalities:   
Line 1 recites “The medical device of claim 4, the drive member further comprising”. Examiner suggests replacing “The medical device of claim 4, the drive member further comprising” with “The medical device of claim 4, wherein the drive member further comprises”.
Line 3 recites “to cause rotation of the spool”. Examiner suggests replacing “to cause rotation of the spool” with “to cause the rotation of the spool” as antecedent basis has already been provided for the rotation of the spool in claim 4 which claim 5 depends on. 
Claim 8, line 2 and line 3 objected to because of the following informalities:   
Line 2 recites “a medical tube”. As antecedent basis has already been provided for the medical tube in claim 1, which claim 8 depends on, Examiner suggests replacing “a medical tube” in claim 8 with “the medical tube”. 
Line 3 recites “the conduit of the enclosure”. Examiner suggests replacing “the conduit of the enclosure” with “the conduit of the interior of the enclosure” since claim 2, lines 1-2 previously state “the interior comprising a chamber and a discrete conduit”.
Line 3 recites “the conduit”. The conduit is referred to as the discrete conduit in claim 2 which claim 8 depends on. Examiner suggests amending claim 8 to recite “the discrete conduit” in order to keep the claim terminology consistent. 
Claim 12, line 1 objected to because of the following informalities: 
Line 1 recites “The medical device of claim 1, the control system comprising”. Examiner suggests replacing “The medical device of claim 1, the control system comprising” with “The medical device of claim 1, wherein the control system comprises” to put the claim in clearer form.
Claim 19, line 1 and line 2 objected to because of the following informalities:  
Line 1 recites “The medical device of claim 12, the control system further configured”. Examiner suggests replacing “The medical device of claim 12, the control system further configured” with “The medical device of claim 12, wherein the control system is further configured” to put the claim in clearer form.
Line 2 recites “automatically control operation of the drive mechanism”. Examiner suggests replacing “automatically control operation of the drive mechanism” with “automatically control the operation of the drive mechanism” as an operation of the drive mechanism has already been introduced in claim 1, line 5.
Claim 21, line 1 objected to because of the following informalities:   
Line 1 recites “The medical device of claim 5, the drive mechanism further comprising”. Examiner suggests replacing “The medical device of claim 5, the drive mechanism further comprising” with “The medical device of claim 5, wherein the drive mechanism further comprises” to put the claim in clearer form. 
Claim 22, line 1 objected to because of the following informalities:  
Line 1 recites “The medical device of claim 5, the drive mechanism further comprising”. Examiner suggests replacing “The medical device of claim 5, the drive mechanism further comprising” with “The medical device of claim 5, wherein the drive mechanism further comprises” to put the claim in clearer form.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle (U.S. PG publication 20090264833).
	In regard to claim 1,
	Boyle discloses a medical device (see entire device of figure 7) for clearing obstructions from a medical tube (figure 7, item 12; paragraph [0003]) comprising: 
[AltContent: textbox (Opening )][AltContent: textbox (Interior)][AltContent: arrow][AltContent: textbox (Exterior)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    414
    833
    media_image1.png
    Greyscale

an enclosure (figure 7, item 20) defining (i) an interior (see figure 7 above) comprising a sterile field (paragraph [0026] and [0038]), (ii) an exterior (see figure 7 above), and (iii) an opening (see figure 7 above) for providing access to the interior (Examiner notes due to the structure and placement of the opening, the opening would provide access to the interior as shown above); 
a drive mechanism (figure 7, item 30); 
a control system (mechanism to automatically actuate actuator 30; paragraph [0065]: the actuator 30 may comprise or be coupled to a mechanism to automatically actuate the guide wire/clearance member to remove debris from the chest tube 10 (or other medical tube) according to a fixed schedule, such as every 30 minutes, every hour, or another selected time interval) configured to automatically control operation of the drive mechanism (paragraph [0065]); and 

the drive mechanism being configured to (i) advance the elongated guide member out of the enclosure through the opening without compromising the sterile field and (ii) withdraw the elongated guide member into the enclosure through the opening without compromising the sterile field (paragraph [0003] and [0064]; Examiner notes “configured to (i) advance the elongated guide member out of the enclosure through the opening without compromising the sterile field and (ii) withdraw the elongated guide member into the enclosure through the opening without compromising the sterile field” is a function/intended use limitation and the drive mechanism is fully capable due to its structure of (i) advancing the elongated guide member out of the enclosure through the opening without compromising the sterile field and (ii) withdrawing the elongated guide member into the enclosure through the opening without compromising the sterile field as supported by paragraph [0003] and [0064]).
In regard to claim 9,
[AltContent: textbox (Drainage tube)][AltContent: textbox (Drainage tube connector)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    414
    833
    media_image1.png
    Greyscale

Boyle discloses the medical device of claim 1, further comprising a drainage tube connector (see figure 7) that is coupled to the enclosure and removably coupleable to a drainage tube (see figure 7; 
In regard to claim 10,
Boyle discloses the medical device of claim 9, wherein a vacuum source (figure 7, item 200) is coupled to the drainage tube to provide a vacuum to draw fluid into the drainage tube (see figure 7; paragraph [0026]).
In regard to claim 11,
Boyle discloses the medical device of claim 1, further comprising a clearance member (figure 3A, item 124a) coupled to a distal end of the elongated guide member (paragraph [0040]).
In regard to claim 20,
Boyle discloses the medical device of claim 1, further comprising a seal member (rotational linkage) configured to inhibit fluid communication between the interior of the enclosure and the exterior of the enclosure (see figure 7 and paragraph [0064]: The rotational linkage through the housing wall between spindle 31 and crank 33 is provided so as to ensure and maintain the sterility of the drain canister 20 and suction pathway).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13, and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Boyle (U.S. PG publication 20090264833) further in view of Mulvihill (U.S. PG publication 20130237930).
In regard to claim 12,
Boyle discloses the medical device of claim 1.
Boyle fails to disclose the control system comprising a sensor configured to detect an operating parameter.
Mulvihill teaches the control system (electronics system 63 which includes a sensor; paragraph [0162]-[0164]) comprising a sensor configured to detect an operating parameter (paragraph [0163]-[0164]; Examiner notes the sensor enables the microprocessor 71 to determine the status of the clearing process, such as initial contact with blockage, passage therethrough, etc. which would enable the degree of translation of the elongated guide member 26 to be known i.e. if the elongated member has translated to contact a blockage).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Boyle to include a sensor configured to detect an operating parameter, as taught by Mulvihill, for the purpose of accomplishing 
In regard to claim 13,
Boyle in view of Mulvihill teaches the medical device of claim 12, wherein the operating parameter is a degree of translation of the elongated guide member (see analysis of claim 12 above wherein the operating parameter is a degree of translation of the elongated guide member).
In regard to claim 18,
Boyle in view of Mulvihill teaches the medical device of claim 12.
Boyle fails to disclose further comprising an alarm configured to activate based on the operating parameter detected by the sensor.
Mulvihill teaches comprising an alarm (audio indicator; paragraph [0164]) configured to activate based on the operating parameter detected by the sensor (paragraph [0164]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boyle to include an alarm configured to activate based on the operating parameter detected by the sensor, as taught by Mulvihill, for the purpose of indicating the clearing status to the user (paragraph [0164] of Mulvihill).
In regard to claim 19,
Boyle in view of Mulvihill teaches the medical device of claim 12, the control system further configured to automatically control operation of the drive mechanism based on the operating parameter detected by the sensor (paragraph [0163] of Mulvihill wherein closed loop motor control is accomplished due to the presence of the sensor).
Claims 12 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Boyle (U.S. PG publication 20090264833) further in view of Hochman (U.S. PG publication 20050004514).
In regard to claim 12,

Boyle fails to disclose the control system comprising a sensor configured to detect an operating parameter.
Hochman teaches the control system (figure 1, item 18 and 54) comprising a sensor (figure 1, item 54; paragraph [0046]) configured to detect an operating parameter (size of tubing 14; paragraph [0046]; Examiner notes tubing 14 is construed as a medical tube).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Boyle to include a sensor configured to detect an operating parameter, as taught by Boyle, for the purpose of indicating if pressure is present (paragraph [0046] of Hochman).
In regard to claim 14,
Boyle in view of Hochman teaches the medical device of claim 12, wherein the operating parameter is a length of the medical tube (see analysis of claim 12 above wherein the operating parameter is a length of the medical tube. Examiner notes the medical tube is not positively required by the claim).
Claims 12, 15, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Boyle (U.S. PG publication 20090264833) further in view of Adahan (U.S. PG publication 20090030402).
In regard to claim 12,
Boyle discloses the medical device of claim 1.
Boyle fails to disclose the control system comprising a sensor configured to detect an operating parameter.
Adahan teaches the control system (control block and torque sensor; see paragraph [0101] and [0103]) comprising a sensor (torque sensor; paragraph [0103]) configured to detect an operating parameter (torque of motor; paragraph [0103]).

In regard to claim 15,
Boyle in view of Adahan teaches the medical device of claim 12, wherein the operating parameter is a torque in the drive mechanism (see analysis of claim 12 above wherein the operating parameter is a torque in the drive mechanism).
In regard to claim 18,
Boyle in view of Adahan teaches the medical device of claim 12.
Boyle fails to disclose further comprising an alarm configured to activate based on the operating parameter detected by the sensor.
Adahan teaches further comprising an alarm configured to activate based on the operating parameter detected by the sensor (paragraph [0103]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boyle to include further comprising an alarm configured to activate based on the operating parameter detected by the sensor, as taught by Adahan, for the purpose of alerting the user that the torque level is below a predetermined value (paragraph [0103] of Adahan).
Claims 12 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Boyle (U.S. PG publication 20090264833) further in view of Peatfield (U.S. PG publication 20140323906).
In regard to claim 12,
Boyle discloses the medical device of claim 1.

Peatfield teaches the control system (computer program and pressure sensor; paragraph [0007]-[0008]) comprising a sensor (pressure sensor; paragraph [0008]) configured to detect an operating parameter (pressure in tube 109; paragraph [0008]; Examiner notes tube 109 is construed as a medical tube).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Boyle to include the control system comprising a sensor configured to detect an operating parameter, as taught by Peatfield, for the purpose of determining a patient parameter associated with the drain tube (paragraph [0007] of Peatfield).
In regard to claim 16,
Boyle in view of Peatfield teaches the medical device of claim 12, wherein the operating parameter is a pressure in the medical tube (see analysis of claim 12 above wherein the operating parameter is a pressure in the medical tube; Examiner notes the medical tube is not positively required by the claims).
Claims 12 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Boyle (U.S. PG publication 20090264833) further in view of Willard (U.S. Patent no 5536242).
In regard to claim 12,
Boyle discloses the medical device of claim 1.
Boyle fails to disclose the control system comprising a sensor configured to detect an operating parameter.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Boyle to include the control system comprising a sensor configured to detect an operating parameter, as taught by Willard, for the purpose of detecting a clogged extraction lumen (column 10, line 48-52 of Willard).
In regard to claim 17,
Boyle in view of Willard teaches the medical device of claim 12, wherein the operating parameter is a pressure in a drainage tube that is coupled to the enclosure (see analysis of claim 12 above; Examiner notes the drainage tube is not positively required by the claims). 
Allowable Subject Matter
Claims 2-8, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the claim objections and the double patenting rejection as detailed above in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 2,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention the medical device of claim 1 comprising the interior comprising a chamber and a discrete conduit in communication with and extending substantially tangentially of said chamber in combination with the interior comprising a sterile field as required in claim 1. 
Boyle (U.S. PG publication 20090264833) teaches a medical device (see figure 7) comprising an enclosure (figure 7, item 20) defining an interior comprising a sterile field (see paragraph [0026]), a drive 
Dependent claims 3-8 and 21-22 would be allowed by virtue of being dependent upon claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783      
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783